UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02968-99 Name of Registrant: Vanguard Trustees’ Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2013 – October 31, 2014 Item 1: Reports to Shareholders Annual Report | October 31, 2014 Vanguard International Value Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 9 Fund Profile. 14 Performance Summary. 16 Financial Statements. 18 Your Fund’s After-Tax Returns. 33 About Your Fund’s Expenses. 34 Glossary. 36 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended October 31, 2014 Total Returns Vanguard International Value Fund 1.20% MSCI All Country World Index ex USA 0.06 International Funds Average 0.04 International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2013, Through October 31, 2014 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard International Value Fund $37.12 $36.87 $0.697 $0.000 1 Chairman’s Letter Dear Shareholder, International stock markets significantly trailed the broad U.S. stock market for the fiscal year ended October 31, 2014. Mounting concerns about the global economy, especially the threat of deflation in Europe and a slowdown in China and other emerging markets, contributed to the weakness. Vanguard International Value Fund returned 1.20% for the fiscal year. Although modest, the fund’s result exceeded that of its benchmark, the MSCI All Country World Index ex USA, and the average return of its peers. The advisors’ holdings in Europe and the Pacific region contributed most to the outperformance; their choices in emerging markets weakened results. During the fiscal year, the U.S. dollar strengthened against most major currencies, including the euro and the Japanese yen. The stronger dollar weighed on the returns of U.S.-based investors. (For more on currency effects and international diversification, see the text box on page 6.) If you hold the International Value Fund in a taxable account, you may wish to review the discussion of after-tax returns later in this report. 2 Their smooth ride turned jagged, but U.S. stocks ended higher The global stock market’s occasional zigs and zags during the year were punctuated by a roller-coaster ride in October that left international markets several steps behind the U.S. stock market for the 12 months ended October 31. Emerging markets advanced modestly, while the developed European and Pacific markets finished in negative territory. In contrast, the broad U.S. stock market returned about 16% for the 12 months. Impressive corporate earnings and various global stimulus measures generally supported stocks against a bleaker backdrop that included tensions in the Middle East and Ukraine and other international economic concerns. After falling in the first two weeks of October, several major U.S. indexes rebounded to finish at record highs. Reflecting confidence in the U.S. economy, the Federal Reserve announced October 29 that it was ending its stimulative bond-buying program as anticipated. U.S. bonds posted positive returns as already low yields declined The broad U.S. taxable bond market returned 4.14%. Bond prices, which backtracked at times over the summer, climbed in October as investors sought sanctuary from stock market volatility. Overall, bond returns have been strong despite many analysts’ expectations that already low yields wouldn’t decline further. Prices rose and yields fell even as the Fed Market Barometer Average Annual Total Returns Periods Ended October 31, 2014 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.78% 19.90% 16.98% Russell 2000 Index (Small-caps) 8.06 18.18 17.39 Russell 3000 Index (Broad U.S. market) 16.07 19.77 17.01 FTSE All-World ex US Index (International) 0.45 8.07 6.38 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.14% 2.73% 4.22% Barclays Municipal Bond Index (Broad tax-exempt market) 7.82 4.93 5.26 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 CPI Consumer Price Index 1.66% 1.60% 1.89% 3 began steadily reducing its bond purchases in January. (Bond prices and yields move in opposite directions.) The yield of the 10-year U.S. Treasury note ended October at 2.31%, down from 2.54% a year earlier. Municipal bonds returned 7.82%, with tax-exempt issues in high demand even at a time of reduced supply. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) slid in September and October en route to a –2.53% return for the 12 months. The Fed’s target for short-term interest rates remained at 0%–0.25%, restraining returns for money market funds and savings accounts. Selections in Europe and Japan lifted the fund above its index The International Value Fund’s three advisors scour developed and emerging markets outside the United States in search of stocks that, while perhaps temporarily out of favor, have the potential for a resurgence. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.43% 1.36% The fund expense ratio shown is from the prospectus dated February 26, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2014, the fund’s expense ratio was 0.44%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2013. Peer group: International Funds. 4 The most recent period was, as I mentioned earlier, a challenging time for international stocks. But the team managing the International Value Fund was able to coax positive relative results from it, in part by avoiding some of the worst performers. After a robust start to the fiscal year, many markets in Europe—including France, Germany, Italy, and Spain—lost ground in its second half as clouds appeared on the economic horizon in the form of lower growth prospects and looming deflation. Still, the International Value Fund’s European portfolio, which constituted about half its assets, eked out a positive result. Limited exposure to France, which had a negative return, and an overweight allocation to Denmark, one of the few European countries to register double-digit gains, enhanced performance. The advisors’ selections in Spain also helped. In the Pacific region, which made up about a third of the fund’s assets, the fund advanced modestly, while its benchmark counterpart finished just slightly positive. Japan, the largest country holding in the region and the fund, stood out. The advisors have sought out more opportunities there in recent years, resulting in the fund’s notably larger exposure to Japanese stocks than the benchmark’s. Prime Minister Shinzo Abe’s efforts to spur growth has led to economic improvements, and the Bank of Japan’s surprise announcement in late Total Returns Ten Years Ended October 31, 2014 Average Annual Return International Value Fund 6.85% Spliced International Index 5.14 International Funds Average 5.64 For a benchmark description, see the Glossary.
